Mr. Justice Carter delivered the opinion of the court: The only point made by appellants in their argument in this court for reversal of the judgment of confirmation is, that “the ordinance is premature, unreasonable, unjust, unnecessary and oppressive, and therefore void.” We cannot'sustain appellants’ contention on the record presented. The evidence tended to prove that the lots were assessed each $18.20 and that their value was about $250 each. The assessment may appear to be burdensome, especially upon the vacant property, but there was no evidence that the property was not benefited by the improvement as much as it was assessed. The presumptions are all in favor of the reasonableness of the ordinance, and we cannot declare it void unless it is manifestly so or is made so to appear from the evidence. The municipal authorities are the best judges of the importance and necessity of the extension of its system for supplying the inhabitants of the city with water and for fire protection. We do not mean to say that an ordinance for such purposes may not, as for any other, be held void for unreasonableness, but only that it must be made clearly to appear that it is unreasonable before the courts can so declare. The facts do not bring the case within the same class of cases cited by appellants, viz.: City of Chicago v. Rumpff, 45 Ill. 90; Tugman v. City of Chicago, 78 id. 405; Toledo, Wabash and Western Railway Co. v. City of Jacksonville, 67 id. 37; City of Lake View v. Tate, 130 id. 247; Hawes v. City of Chicago, 158 id. 653. The judgment will be affirmed. Judgment affirmed.